DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	An RCE filed 01/25/22 is acknowledged.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2, 9, 11, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Spink, Jr. (6,910,914) in view of Wu (6,793,520).
Regarding clans 1, 11 and 13, Spink, Jr discloses a flexible cable connector fixing structure, comprising:
a flexible cable (6, figure 1) comprising a plurality of conductors (62, figure 3) configured to transfer a power signal or a data signal, and
an insulator (63, figure 3) covering the plurality of conductors;
a plurality of metal shielding layers (66, figure 3), each configured to surround a subset of the plurality of conductors;
a plurality of terminals (3, figure 1), each of the plurality of terminals connected to a corresponding conductor of the plurality of conductors (figure 6):

an insolation part (4, figure 1) configured to seal the opening (figure 6), wherein the plurality of terminals protrude the isolation part (figure 6): and
a cover (5, figure 2) covering a part of the plurality of conductors (figure 6).
Spink, Jr. discloses the claimed invention as described above except for at least one of the plurality of the conductors is outside the plurality of metal shielding layers.
Wu, figure 2 shows at least one of the plurality of the conductors (21) is outside the plurality of metal shielding layers.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Spink, Jr. to have at least one of the plurality of the conductors is outside the plurality of metal shielding layers, as taught by Wu for better transferring a power signal or a data signal.
Regarding claim 2, a second shell (7, figures 8-9) covering a part of the first shell.
Regarding claims 9 and 18, Spink, Jr. discloses the insulator comprises a plurality of first insulating jackets (63, figure 3), each of the plurality of first insulating jackets covers one of the plurality of conductors, and a second insulating jacket (61), surrounding the plurality of first insulating jackets.
5.	Claims 1-2, 7-8, 11, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hsin et al. (6,846,188) in view of Spink, Jr. (6,910,914) and Wu (6,793,520).
Regarding claims 1, 11 and 13, Hsin et al. disclose a flexible cable connector fixing structure, comprising: 

an insulator (43, figure 3) covering the plurality of conductors;
a plurality of terminals (20), each of the plurality of terminals connected to a corresponding conductor of the plurality of conductors (figure 5);
a first shell (10, figure 3) comprising an opening (121) and a plurality of containing cavities (17), each of the containing cavities is configured to place a corresponding terminal of the plurality of terminals (figure 4); 
an isolation part (30, figure 3) configured to seal the opening (figure 5), wherein the plurality of terminals protrude the isolation part (figure 5); and 
a cover (50, figure 3) covering a part of the plurality of conductors (figure 6). 
Hsin et al. disclose the claimed invention as described above except for a plurality of metal shielding layers, each configured to surround a subset of the plurality of conductors, and at least one of the plurality of the conductors is outside the plurality of metal shielding layers.
Spink, Jr., figure 3 shows a plurality of metal shielding layers (66), each configured to surround a subset of a plurality of conductors (62). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Hsin et al. to have a plurality of metal shielding layers, each configured to surround a subset of the plurality of conductors, as taught by Spink, Jr., in order to provide high quality signal isolation.
Wu, figure 2 shows at least one of the plurality of the conductors (21) is outside the plurality of metal shielding layers.  It would have been obvious to one having 
Regarding claim 2, Hsin et al. disclose a second shell (60, figure 3) covering a part of the first shell (figure 2).
Regarding claim 7, Hsin et al., figure 6 shows the cover comprise a socket, and the flexible cable is inserted into the socket to allow the plurality of terminals to be connected to the plurality of conductors.
Regarding claims 8 and 17, Hsin et al., figure 3 shows the isolation part comprises a plurality of notches (31), and each of the terminals extends throughout a corresponding notch of the plurality of notches (figure 5).
6.	Claims 1-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (7,311,545) in view of Wu (6,793,520).
Regarding claims 1 and 11, Wu discloses a flexible cable connector fixing structure, comprising:
a flexible cable (41, figure 2) comprising a plurality of conductors (43, figure 2} configured to transfer a power signal or a data signal and an insulator covering the plurality of conductors;
a plurality of terminals (20, figure 2), each of the plurality of terminals connected to a corresponding conductor of the plurality of conductors;
a first shell (100, figure 2) comprising an opening and a plurality of containing cavities, each of the containing cavities is configured to place a corresponding terminal of the plurality of terminals (figure 8);

a cover (70, figure 1) covering a part of the plurality of conductors (column 3, lines 31-32).
Wu discloses the claimed invention as described above except for a plurality of metal shielding layers, each configured to surround a subset of the plurality of conductors, and at least one of the plurality of the conductors is outside the plurality of metal shielding layers.
Wu, figure 2 shows a plurality of metal shielding layers (not labeled), each configured to surround a subset of the plurality of conductors, and at least one (21) of the plurality of the conductors is outside the plurality of metal shielding layers.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Wu to have a plurality of metal shielding layers, each configured to surround a subset of the plurality of conductors, as taught by Wu, in order to provide high quality signal isolation.
Regarding claim 2, Wu (545) discloses a second shell (51 and 52, figure 2) covering a part of the first shell (figure 3).
Regarding claims 3 and 12, Wu (545), figure 2 shows the second shell comprises an upper shell (51) and a lower shell (52) assembling together.
7. 	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (7,311,545) in view of Wu (6,793,520) as applied to claim 1 above, and further in view of Xie et al. (10,825,579).

Xie et al., figure 2 shows a cable (100) provide a wrapping tape (12) is an aluminum foil (column 2, lines 23-24). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Wu and Wu to have the metal shield layer is an aluminum foil, as taught by Xie et al. for better signal transferring.
8.  	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (7,311,545) in view of Wu (6,793,520)as applied to claim 1 above, and further in view of Cady et al. (5,084,594).
Regarding claims 6 and 16, Wu and Wu disclose the claimed invention as described above except for a pattern is coined on a surface of the insulator.
Cady et al., figure 2 shows a U-shaped pattern is coined on a surface of a cable (50, Carly el al, column 4, line 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Wu to have a pattern is coined on a surface of the insulator, as taught by Cady el al. for better connection.
9. 	Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Spink, Jr. (6,910,914) and Wu (6,793,520) in view of Goldlust et al. (6,841,734).
Regarding claims 10 and 19, Spink, Jr. and Wu disclose the claimed invention as described above except for the plurality of first insulating jackets and the second insulating jacket are manufactured by thermoplastic rubber.


Response to Arguments
10.	Applicant’s arguments with respect to claim(s) 1-3, 5-13 and 15-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        thanh-tam.le@uspto.gov
02/03/22.